Case 2:19-cv-00395-JRG Document 35 Filed 04/21/20 Page 1 of 14 PageID #: 704



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION



Luminati Networks Ltd.,

            Plaintiff,                              Civil Action No.
                                                  2:19-cv-00395-JRG
            v.
                                                      LEAD CASE
Teso LT, UAB, Oxysales, UAB, and
Metacluster LT, UAB,

            Defendants.




  DEFENDANTS’ REPLY IN SUPPORT OF RULE 12(B)(6) MOTION TO DISMISS




                                   SIEBMAN, FORREST,
                                   BURG & SMITH LLP

                                   MICHAEL C. SMITH

                                   CHARHON CALLAHAN
                                   ROBSON & GARZA, PLLC

                                   STEVEN CALLAHAN
                                   CRAIG TOLLIVER
                                   GEORGE T. “JORDE” SCOTT

                                   Counsel for Defendants Teso LT, UAB,
                                   Oxysales, UAB, and Metacluster LT, UAB
Case 2:19-cv-00395-JRG Document 35 Filed 04/21/20 Page 2 of 14 PageID #: 705



                                                  TABLE OF CONTENTS


I.     INTRODUCTION ................................................................................................................... 1
II. LUMINATI’S OPPOSITION FOCUSES ON IRRELEVANT ISSUES ................................ 1
       A. Luminati’s Argument That It Claimed an “Entirely New Network” That Operates “On
     Top of the Internet” is Untethered to the Claims and Fails ........................................................ 1
        1. The Federal Circuit requires analysis of the claims, not unsupported attorney argument
        or unclaimed details from the patent specification ................................................................. 2
        2. Luminati’s own arguments and references to Figure 3 of the ’319 and ’510 patents
        confirm that the claimed components are general purpose computing devices exchanging
        standard Internet information.................................................................................................. 3
        3. The ’614 patent similarly concerns general purpose computer devices........................... 5
        4. Teso does not misapply the law or fail to present “evidence” ......................................... 6
       B. Luminati’s Argument That Cell Phones and Laptops are “Client Devices” is Unavailing
     and Confirms the Invalidity of the Claims .................................................................................. 8
III. CONCLUSION ..................................................................................................................... 10




                                                                    i
Case 2:19-cv-00395-JRG Document 35 Filed 04/21/20 Page 3 of 14 PageID #: 706



                                               TABLE OF AUTHORITIES
                                                                                                                              Page(s)
CASES

Alice Corp. Pty. Ltd. v. CLS Bank Int’l,
    573 U.S. 208 (2014) ......................................................................................................... passim

Aatrix Software, Inc. v. Green Shades Software, Inc,
   882 F.3d 1121 (2018) .................................................................................................................8

Amdocs (Israel) Ltd. v. Openet Telecom, Inc.,
  841 F.3d 1288 (Fed. Cir. 2016)..................................................................................................8

Audatex N. Am., Inc. v. Mitchell Int’l, Inc.,
   703 F. App’x 986 (Fed. Cir. 2017) ............................................................................................9

Berkheimer v. HP Inc.,
   881 F.3d 1360 (Fed. Cir. 2018)..................................................................................................8

buySAFE, Inc. v. Google, Inc.,
   765 F.3d 1350 (Fed. Cir. 2014)..................................................................................................3

CyberFone Systems, LLC v. CNN Interactive Grp, Inc.,
   558 F. App’x 988 (Fed. Cir. 2014) ............................................................................................3

DDR Holdings, LLC v. Hotels.com, L.P.,
  773 F.3d 1245 (Fed. Cir. 2014)..................................................................................................8

Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd.,
    No. 2018-2003, 2020 WL 1856498 (Fed. Cir. Apr. 14, 2020) ....................................2, 3, 6, 10

Freeny v. Fossil Group, Inc.,
   18-CV-00049, 2019 WL 1089145 (E.D. Tex. Feb. 12, 2019) ...................................................8

In re TLI Commc’ns LLC Patent Litig.,
    823 F.3d 607 (Fed. Cir. 2016)..............................................................................................9, 10

Reese v. Sprint Nextel Corp.,
   774 Fed. App’x 656 (Fed. Cir. 2019).........................................................................................2




                                                                    ii
Case 2:19-cv-00395-JRG Document 35 Filed 04/21/20 Page 4 of 14 PageID #: 707



I.     INTRODUCTION

       Luminati argues repeatedly throughout its Opposition (ECF No. 28) (“Opp.”) that it in-

vented a “new network,” or a new use for cell phones and laptops, but Luminati never once shows

where this new, allegedly inventive network is recited in the claims. Instead, the patent claims

plainly recite the sending and receiving of standard Internet information between computers and

servers using an intermediary. See Teso’s Motion to Dismiss (ECF No. 20) (“Motion” or “Mot.”)

at 4-21.

       Luminati’s admissions and arguments in its Opposition confirm this. By attempting to map

its claim terms—such as “client device” and “first server”—onto certain figures from the patents

(Opp. at 14-17), Luminati shows the irrationality of its “new network architecture” arguments. As

explained below in Section II.A.2-3, the same portions of the specification relied upon by Luminati

make clear that any standard computer, even a computer with a keyboard and mouse, may serve

as either a client, peer, or agent. Further, Luminati’s own arguments use the terms “clients” and

“servers” interchangeably, a result that is confirmed by the patent specification. See Section II.A.2-

3, below. It is quite clear that Luminati has not invented a new network, but instead has attempted

to claim the use of standard computers and servers to send and receive information through an

intermediary. Such patent claims fail Alice and are invalid under § 101.

II.    LUMINATI’S OPPOSITION FOCUSES ON IRRELEVANT ISSUES

       A.      Luminati’s Argument That It Claimed an “Entirely New Network” That
               Operates “On Top of the Internet” is Untethered to the Claims and Fails

       Luminati asserts that Teso makes the claims “seem more abstract than they are” because

Teso fails to recognize that the alleged inventions are “an innovative, improved networking archi-

tecture that operates on top of the Internet.” Opp. at 12, 14. This is a straw-man argument. Luminati

identifies nothing in the claims supporting this allegedly new architecture.


                                                  1
Case 2:19-cv-00395-JRG Document 35 Filed 04/21/20 Page 5 of 14 PageID #: 708



               1.      The Federal Circuit requires analysis of the claims, not unsupported
                       attorney argument or unclaimed details from the patent specification

       The case law is clear that the analysis under Alice (and related cases) must look to whether

the claimed invention is abstract, not whether the specification contains additional relevant detail

and not whether the patentee can characterize its claims in a certain way. See, e.g., Mot. at 9-13

(citing cases). The Federal Circuit underscored this point again in its recent, April 14, 2020, deci-

sion in Ericsson which rejected the patentee’s argument that an unclaimed, allegedly new network

“architecture” rendered the claims patentable. Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd.,

No. 2018-2003, 2020 WL 1856498, at *8 (Fed. Cir. Apr. 14, 2020). The Ericsson patentee argued

that “the ‘layered architecture’ of the invention,” including “three specific layers of software,”

provided “the necessary inventive concept” for its patent claims directed to controlling access to

resources. Id. The court rejected this argument because the alleged “architecture” was “wholly

missing” from the claims, which did not recite “the specific three layered architecture” or “soft-

ware stacks or units.” Id. It was not enough to point out detail from the specification, because “any

reliance on the specification in the § 101 analysis must always yield to the claim language.” Id.

       The Federal Circuit’s insistence on looking to the claims for the § 101 inquiry stands in

stark contrast with Luminati’s Opposition. Luminati repeatedly characterizes its inventions in

grandiose terms, such as an “innovative, improved networking architecture that operates on top of

the Internet,” as a “new, dedicated network,” or with similar linguistic variations. But Luminati

never shows where, in the claims, the new architecture is allegedly found.

       Luminati’s asserted claims are written in functional language, reciting the sending or re-

ceiving of information over the Internet between a client device, server, or web server. The Federal

Circuit has repeatedly found that the sending and receiving of information between standard equip-

ment does not constitute a patent eligible invention. See Mot. at 9-13, 16-21 (citing, among other


                                                 2
Case 2:19-cv-00395-JRG Document 35 Filed 04/21/20 Page 6 of 14 PageID #: 709



decisions, Reese, CyberFone and buySAFE). And like the claims in Ericsson, which were invali-

dated under § 101, Luminati’s patents recite functionality “in general terms, without limiting them

to technical means for performing the functions that are arguably an advance.” 2020 WL 1856498

at *8 (also noting that the claims-at-issue “merely make generic functional recitations that requests

are made and then granted”). Luminati’s claims do not include any type of description of how the

recited Internet information is exchanged between devices in any even arguably novel way.1

               2.      Luminati’s own arguments and references to Figure 3 of the ’319 and
                       ’510 patents confirm that the claimed components are general purpose
                       computing devices exchanging standard Internet information

       Luminati attempts to identify its allegedly new “architecture” in Figure 3 of the ’319 and

’510 patents. Opp. at 14-15; see also id. at 3-4. But Luminati’s characterizations do not match up

with the claims (or the specification) and Figure 3 supports Teso’s argument, not Luminati’s. Opp.

at 14-15. Luminati fails to recognize that Figure 3 and the related text from the patents confirm

that the various components—clients, peers, agents, communication devices—are all generic and

used interchangeably. Indeed, the patent specification states as follows with respect to Figure 3:

       The network 100 of FIG. 3 contains multiple communication devices. Due to func-
       tionality provided by software stored within each communication device, which
       may be the same in each communication device, each communication device may
       serve as a client, peer, or agent, depending upon requirements of the network 100,
       as is described in detail herein. It should be noted that a detailed description of a
       communication device is provided with regard to the description of FIG. 4.2


   1
        Teso further explained in its Motion that nothing in the claims converts the abstract idea to
an inventive concept under Alice step two. Mot. at 16-21. Once again, Luminati contests this con-
clusion only by rehashing its argument about “building a new residential proxy network” or, for
the ’614 patent, having a device being “available” or “unavailable.” Opp. at 23, 24. That is wrong
for the reasons explained herein and in the Motion. Notably, Luminati claims that “[d]etails of the
network are discussed extensively through the patents,” but then cites to the specification and not
the claims. Opp. at 24-25; see also id. at 2-7; Ericsson, 2020 WL 1856498 at *8 (reliance on the
specification “must always yield to the claim language”).
   2
       Unless otherwise noted, this brief has added all emphases in quotations. Further, quotations
from the patent omit the bold font used in the patent for numbered citations to patent figures.
                                                 3
Case 2:19-cv-00395-JRG Document 35 Filed 04/21/20 Page 7 of 14 PageID #: 710



’319 Pat. at 4:44-53.3 As noted in the above passage, the ’319 and ’510 patents then provide a more

detailed description of the “communication device” that “may serve as a client, agent, or peer”:

       FIG. 4 is a schematic diagram further illustrating a communication device 200 of
       the communication network 100, which contains general components of a com-
       puter. As previously mentioned, it should be noted that the communication device
       200 of FIG. 4 may serve as a client, agent, or peer.

Id. at 5:52-57. The patent specification goes on to state that “[t]he communication device 200

includes a processor 202, memory 210, at least one storage device 208, and one or more input

and/or output (I/O) devices 240 (or peripherals) that are communicatively coupled via a local in-

terface 250.” Id. at 5:59-63. The specification also confirms other standard, off-the-shelf features

of the “communication device,” including that its memory may include “ROM, hard drive, tape,

CDROM, etc.” and that its input/output devices may include “a keyboard, mouse, scanner, micro-

phone, etc.” or a printer. Id. at 6:14-24, 6:61-7:3.

       As the Court can see from the above descriptions related to Luminati’s Figure 3, the patents

do not describe—much less claim—a specialized “architecture” based on a particular kind of lap-

top, mobile phone, or a new network. Instead, the patents make crystal clear that “communication

devices” may serve as the client, peer, or agent, and that communication devices are typical

computers that contain “general components of a computer” and may include a keyboard, mouse,

scanner, or printer. In other words, the patents concern general-purpose computers.

       Luminati’s own annotations on pages 15-16 of the Response confirm this. It is striking that

Luminati maps the “first client device” (in red font) to the “agent” (circled in red) on Figure 3 and

maps the “second server” (in green font) to the “client” (with the green box). Not only does this

show that Luminati views a “server” and “client” to be broad enough to encompass one another,



   3
        The ’510 patent is a continuation of the application resulting in the ’319 patent. Teso cites
herein to the specification of the ’319 patent, but the citations are applicable to both patents.
                                                   4
Case 2:19-cv-00395-JRG Document 35 Filed 04/21/20 Page 8 of 14 PageID #: 711



but it also confirms that Luminati equates the “client device” with the “agent,” which, as shown

above, is described in the patents as a standard computer.

       Luminati’s unsupported attorney arguments about the allegedly new “architecture” of the

’319 and ’510 patents are thus not only incorrect, but also flatly contradicted by the specification.

Further, the asserted claims of the ’319 and ’510 patents recite that the general purpose “client

device,” “web server,” and “second server” simply exchange information over the Internet using

standard HTTP requests and/or TCP connections. There is no other way to read the claims. Claims

directed to the exchange of information among general purpose computers fail Section 101 under

controlling Federal Circuit case law. Mot. at 9-14, 16-21 (citing cases).

               3.      The ’614 patent similarly concerns general purpose computer devices

       As with the ’319 and ’510 patents, the ’614 patent uses terms such as “device” and “server”

broadly and in general terms. Indeed, Luminati’s Opposition (at 16) labels both the “client device”

(red font) and “first server” (green font) as a “client” computer on Figure 12a. This is not surprising

given that—as Teso explained in its Motion—the ’614 patent states that a device or network ele-

ment can be any device with computing power, literally including a kitchen stove, refrigerator, or

trash compactor. Mot. at 18. Further, the ’614 patent uses “device” and “server” interchangeably,

so that a “device” may be a “server” and vice versa. Id. at 18-19. The ’614 patent does not recite,

and does not claim, a novel computer network architecture.

       Teso also explained in its Motion that the “status determination” step of the ’614 patent

does not add anything to the Alice inquiry. Determining whether a computer device is available or

unavailable based on its usage or battery power is not novel and does not alter the abstract nature

of the claims. Mot. at 13-14. Luminati does not attempt to argue that determining resource availa-

bility—based on CPU usage, battery power, and the like—is novel. Instead, Luminati again mis-

characterizes its claims to suggest that its alleged invention “optimizes the claimed network by
                                                  5
Case 2:19-cv-00395-JRG Document 35 Filed 04/21/20 Page 9 of 14 PageID #: 712



limiting the network to those client devices meeting certain criteria” and that “[t]he requirements

change the entire network because devices are included in or excluded from the network dynami-

cally on an ongoing basis as a result of state shifts.” Opp. at 17.

        Luminati’s argument is not reflected in the claims. The ’614 patent claims instead look to

whether a computing device has available resources (CPU or battery availability, etc.) and, if it

does (i.e., if it is in the “first state”), then it may receive an Internet request. See ’614 Pat., claim

1. There is no inventive change to an “entire network” as Luminati alleges. At best, the “status

determination” claim limitation is akin to “controlling access to resources,” or controlling access

to the computing device depending on its availability. That type of claim, where “a request is made

for access to a resource, that request is received and evaluated, and then the request is either granted

or not,” has been “repeatedly found unpatentable.” Ericsson, 2020 WL 1856498 at *7. As Teso

noted in its Motion, it is well known that a person—such as a human intermediary—can be avail-

able or unavailable based on how busy he or she is. Mot. at 15. There is nothing novel about this.

                4.      Teso does not misapply the law or fail to present “evidence”

        Luminati’s overgeneralizations and mischaracterizations (Opp. at 17-19) reinforce the con-

clusion that Luminati’s claims are unpatentable. For example, Luminati argues that “[s]oftware

can make non-abstract improvements to computer technology just as hardware improvements can”

and that its “network components are not interchangeable, and the claimed methods involve

steps that are not limited to the ordinary use of such components.” Opp. at 18. Luminati further

alleges that “the claimed inventions modify client devices to allow them to function as peer proxies

in the improved network architecture of the Asserted Patents.” Id. at 18.

        It is surprising that Luminati makes this argument. As explained above, the claimed net-

work components are entirely interchangeable—the patents depend on such interchangeability.

The patents require that the clients, peers, and agents be standard computers (which may even
                                                   6
Case 2:19-cv-00395-JRG Document 35 Filed 04/21/20 Page 10 of 14 PageID #: 713



include keyboards and mouse input devices) and refer to “clients” and “servers” as being inter-

changeable. See Section II.A.2-3, above. And Luminati itself refers to servers as clients, and clients

as agents in interchangeable terms. See id. Luminati has not claimed any new “software” or com-

ponents, and Luminati’s claims do not have anything to do with modifications of devices, technical

alterations to devices, or any other similar alleged advances.4

          Luminati’s argument that, under Teso’s reasoning, “the Internet itself would have been

considered not inventive” is unpersuasive. Opp. at 18. The Alice analysis applies to patent claims,

not an object or system itself. One could undoubtedly claim aspects of the Internet in both abstract

and non-abstract ways. But Luminati chose to claim the exchange of Internet information with

computer intermediaries, and to do so in the most abstract, high level, and result-oriented way,

rather than claiming any particular technical advancement. Luminati must now live with this

choice.

          Luminati has not made any meaningful attempt to rebut Teso’s showing that Luminati’s

patents describe typical human “intermediary” interactions as exemplified by the “middle school

dance” illustration. Mot. at 14-16. As shown there, Luminati has simply replaced this basic human

interaction with computers in attempt to patent the idea of using an intermediary. Luminati argues

only that Teso ignores the allegedly claimed “component modifications” (Opp. at 18), but there

are plainly no such “modifications” recited in the claims and Luminati identifies none.

          Luminati asserts that Teso’s cited case law is distinguishable, but its argument rests upon

the false premise that the asserted patents “build[] a new residential proxy network” (Opp. at 20),

which is not correct. See Section II.A, above. Luminati’s patents, in fact, never even use the word



   4
        Luminati’s references to devices registering and registry information (Opp. at 19) are also
irrelevant. Not only is registration a well-known and abstract feature, but registration is not even
claimed.
                                                   7
Case 2:19-cv-00395-JRG Document 35 Filed 04/21/20 Page 11 of 14 PageID #: 714



“residential,” whether in the claims or the specification. In short, the cases cited by Teso are di-

rectly on point and Luminati has not persuasively distinguished them. And Luminati’s cited cases

concern different and distinguishable facts.5

       Luminati’s reference to an alleged lack of “evidence” is also unavailing. See, e.g., Opp. at

17, 25. This is a Rule 12(b)(6) Motion, which is resolved without reference to evidence outside of

the pleadings. The evidence of record—the patents and Luminati’s admissions in briefing—make

clear that the patent claims are abstract and invalid under Alice. Notably, Luminati does not assert

that the Court cannot resolve § 101 at the Rule 12(b)(6) stage. Neither Berkheimer nor any other

case stands for such a proposition. Where patent claims—such as the claims-in-suit—are abstract

and unpatentable, the Court may properly invalidate them at the pleading stage. Mot. at 3.

       B.      Luminati’s Argument That Cell Phones and Laptops are “Client Devices” is
               Unavailing and Confirms the Invalidity of the Claims

       Luminati argues several times in its Opposition that its inventions involve “a client device

such as a cell phone or laptop” that serves as the tunnel device. Opp. at 12. Luminati attempts to

restrict its own claims’ recitation of a “client device”—i.e., a device that serves in the role of a

client—to a “consumer computer” or a consumer’s “cell phone or laptop.” Id. at 12-13. Notably,


   5
        Amdocs concerned a “completing” limitation (in database claims) which meant “enhance
a record until all required fields have been populated,” and “entail[ed] an unconventional techno-
logical solution (enhancing data in a distributed fashion).” Amdocs (Israel) Ltd. v. Openet Telecom,
Inc., 841 F.3d 1288, 1300, 1303 (Fed. Cir. 2016). This stands in contrast to the usage of standard
computers and servers to exchange information in Luminati’s claims. DDR Holdings concerned a
system involving an “‘outsource provider’ having a web server which directs the visitor to an
automatically-generated hybrid web page” with particular attributes, not the mere exchange of
information among computers. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257
(Fed. Cir. 2014). Aatrix concerned a data processing system, including certain form files and data
files, and a form viewer program, not the sending or receiving of standard information among
standard computers. Aatrix Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1123-
24 (Fed. Cir. 2018). In Freeny, the claims were drawn to a physical device that “improves the prior
art by incorporating multiple low power type signaling capability into a single unit,” among other
things, and were therefore different in nature from Luminati’s claims. Freeny v. Fossil Group, Inc.,
18-CV-00049, 2019 WL 1089145, at *5 (E.D. Tex. Feb. 12, 2019).
                                                 8
Case 2:19-cv-00395-JRG Document 35 Filed 04/21/20 Page 12 of 14 PageID #: 715



the Court construed “client device” in the context of substantially similar claims in the first case

between Luminati and Teso by reference to the device’s “role”: “a device that is operating in the

role of a client by requesting services, functionalities, or resources from other devices.” Case No.

1 (No. 18-CV-00299-JRG), ECF No. 121 at 51. Luminati’s new proposed construction is different

from the Court’s prior construction and is based on Luminati’s improper attempt to read in a lim-

itation from the specification.

       Luminati’s arguments also stand in stark contrast to the patent specifications which, as

explained above in Section II.A.2-3, make clear that clients, peers, and agents are standard com-

puters, not a new or innovative use of a cell phone or consumer laptop. And Luminati’s own argu-

ments rely upon an interchangeable use of “clients” and “servers,” as do the patent specifications.

See Section II.A.2-3, above.

       But the Court need not engage in claim construction as to “client device” for purposes of

resolving this motion because there is little question that calling a device a “consumer” computer

(or laptop or phone) is immaterial for Alice purposes. A “consumer” phone or laptop is precisely

the type of off-the-shelf computer equipment that is unable to transform a plainly abstract idea into

a patentable invention. See, e.g., Mot. at 16-21 (citing, e.g., Audatex and In re TLI Commc’ns).

       For example, Luminati cites 2:44-46 as intrinsic support in the ’319 patent for redefining

“client device” to mean a “[c]onsumer computer.” Opp. at 13. But that citation refers to consumer

computers in the prior art, specifically BitTorrent and peer-to-peer file systems:

       To create large distribution systems without the large hardware costs involved with
       a proxy solution, “peer-to-peer file sharing” solutions have been introduced, such
       as, for example, BitTorrent. FIG. 2 is a schematic diagram providing an example
       of a peer-to-peer file transfer network 50. In the network 50, files are stored on
       computers of consumers, referred to herein as client devices 60.

’319 Pat., at 2:40-46. Luminati’s own citation thus confirms that “consumer computers” were well

known in the prior art, including serving as intermediaries to provide data between other computers
                                                 9
Case 2:19-cv-00395-JRG Document 35 Filed 04/21/20 Page 13 of 14 PageID #: 716



or servers.

           A patentee cannot render an invention patent eligible by restricting it to mobile phones or

“consumer” computers, as Ericsson and the cases cited therein demonstrate. In Ericsson, the pa-

tent-at-issue concerned controlling access to resources. The patentee argued that this abstract con-

cept was patent eligible because the claims “are specific to mobile phones.” Id. at *7. The Federal

Circuit cited its own prior authority that “‘limit[ing] the abstract idea to a particular environment—

a mobile telephone system—[] does not make the claims any less abstract for the step 1 analysis.’”

Id. (citing In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016)). As such,

Luminati’s attempt to limit its claims to “consumer” computers is unavailing.

III.       CONCLUSION

           Teso’s Motion demonstrated how, under controlling Federal Circuit case law, Luminati’s

patents fall squarely on the abstract and ineligible side of the Alice fence. There is no legitimate

dispute that the patents claim nothing more than general purpose computers and servers that send

standard Internet information or content between one another. Mot. at 4-14. The devices recited in

the claims are well-known computers and servers and are not in any way novel. See id. As ex-

plained above, Luminati’s Opposition seizes upon grandiose characterizations of its alleged inven-

tions that are untethered to the claim language and contradicted by the specification, and incapable

of meeting the Alice test.

           For these reasons, and those explained in Teso’s Motion, the Court should dismiss Lumi-

nati’s Complaint with prejudice.6




       6
       Because Luminati’s patent claims are the core of its case, Teso directs this Reply to those
claims. The Court should also dismiss Luminati’s recycled non-patent claims for the reasons ex-
plained in the Motion.
                                                   10
Case 2:19-cv-00395-JRG Document 35 Filed 04/21/20 Page 14 of 14 PageID #: 717



Dated: April 21, 2020                       Respectfully submitted,


                                                                        .
                                            MICHAEL C. SMITH
                                             Texas State Bar No. 18650410
                                             michaelsmith@siebman.com
                                            SIEBMAN, FORREST,
                                            BURG & SMITH LLP
                                            113 East Austin Street
                                            Marshall, Texas 75671
                                            Telephone: (903) 938-8900
                                            Telecopier: (972) 767-4620

                                            STEVEN CALLAHAN
                                             Texas State Bar No. 24053122
                                             scallahan@ccrglaw.com
                                            CRAIG TOLLIVER
                                             Texas State Bar No. 24028049
                                             ctolliver@ccrglaw.com
                                            GEORGE T. “JORDE” SCOTT
                                             Texas State Bar No. 24061276
                                             jscott@ccrglaw.com
                                            CHARHON CALLAHAN
                                            ROBSON & GARZA, PLLC
                                            3333 Lee Parkway, Suite 460
                                            Dallas, Texas 75219
                                            Telephone: (214) 521-6400
                                            Telecopier: (214) 764-8392

                                            Counsel for Defendants Teso LT, UAB,
                                            Oxysales, UAB, and Metacluster LT, UAB



                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in compli-
ance with Local Rule CV-5(a) on April 21, 2020. As such, this document was served on all counsel
who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A).




                                            STEVEN CALLAHAN



                                              11
